      Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 1 of 21



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

 CALLEN DEMPSTER, et al.                                              CIVIL ACTION

 VERSUS                                                               CASE NO. 20-95

 LAMORAK INSURANCE CO., et al.                                        SECTION: “G”(1)

                                       ORDER AND REASONS

        Before the Court is Defendant Hopeman Brothers, Inc. (“Hopeman”) and Third-Party

Defendant Liberty Mutual Insurance Company’s (collectively the “Hopeman Interests”) “Motion

for Partial Summary Judgment on Unsupported Claims for Financial and Economic Damages.”1

Defendants Foster Wheeler LLC and General Electric Company join this motion. 2 Plaintiffs Louise

Ella Simon Dempster, Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster Martinez,

Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett Dempster’s

(collectively, “Plaintiffs”) oppose the motion. 3 Having considered the motion, the memoranda in

support and in opposition, the record, and the applicable law, the Court grants the motion in part

and denies it in part.

                                           I. Background

A.      Factual Background

        In this litigation, Plaintiffs allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by Defendant


        1
            Rec. Doc. 30.
        2
            Rec. Docs. 83, 101.
        3
            Rec. Doc. 95.

                                                 1
      Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 2 of 21



Huntington Ingalls Incorporated (f/k/a Northrop Grumman Shipbuilding, Inc., f/k/a Northrop

Grumman Ship Systems, Inc., f/k/a Avondale Industries, Inc., and f/k/a Avondale Shipyards, Inc.)

(“Avondale”).4 Plaintiffs allege that Decedent was employed by Avondale from 1962 to 1994. 5

During that time, Plaintiffs aver that Decedent was exposed to asbestos and asbestos-containing

products in various locations and work sites, resulting in Decedent breathing in asbestos fibers and

later developing asbestos-related cancer. 6 Plaintiffs assert strict liability and negligence claims

against various Defendants. 7 Specifically, Plaintiffs allege that:

        All asbestos companies had care, custody, and control of the asbestos, which
        asbestos was defective and which presented an unreasonable risk of harm, which
        asbestos resulted in the injury of [Decedent] and for which these defendants are
        liable under Louisiana law. However, with regard to Avondale and its executive
        officers, they are liable because they failed to properly handle and control the
        asbestos which was in their care, custody, and control. Petitioners are not alleging
        that Avondale and its executive officers are liable for the mere use of asbestos;
        rather, Avondale and its executive officers are liable for the misuse of asbestos,
        including but not limited to the failure to warn of the hazardous nature and dangers
        of asbestos and for the failure to take and implement reasonably safe and industrial
        hygiene measures, failure to train, and failure to adopt safety procedures for the
        safe installation and removal of asbestos. 8

B.      Procedural Background

        Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of




        4
          See Rec. Doc. 1-2; Rec. Doc. 1-8. In particular, Plaintiffs bring claims against Lamorak Insurance Company,
Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett, Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler
LLC, General Electric Co., Hopeman Brothers, Inc., McCarty Corporation, Taylor-Seidenbach, Inc., CBS
Corporation, Uniroyal, Inc., International Paper Company, Houston General Insurance Company, Berkshire Hathaway
Specialty Insurance Company, Northwest Insurance Company, United Stated Fidelity and Guaranty Company, Fist
State Insurance Company, The American Insurance Company, Louisiana Insurance Guaranty Association, and the
Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.
        5
            Rec. Doc. 1-2 at 5.
        6
            Id.
        7
            Id. at 7–8.
        8
            Id.

                                                         2
      Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 3 of 21



Orleans, State of Louisiana, on March 14, 2018. 9 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Avondale Interests”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018. 10 In the first notice of removal, Avondale Interests alleged that removal

was proper because this is an action “for or relating to conduct under color of federal office

commenced in a state court against persons acting under one or more federal officers within the

meaning of 28 U.S.C. § 1442(a)(1).”11

        On January 7, 2019, this Court remanded the case to the Civil District Court for the Parish

of Orleans.12 The Court found that Defendants presented no evidence that Decedent came into

contact with asbestos aboard a government vessel, and thus, no federal interest was implicated. 13

Alternatively, even accepting Defendants’ argument that Decedent came into contact with asbestos

aboard a government vessel as true, the Court did not find that the necessary causal nexus existed

between Federal Government action and Decedent’s claims.14 This determination was based on

the fact that Decedent brought negligence claims, rather than strict liability claims, against

Avondale Interests. 15 Defendants did not appeal the January 7, 2019 Order.

        Decedent passed away on November 24, 2018, and a First Supplemental and Amending


        9
            Id. at 2–3
        10
             Case No. 18-6158, Rec. Doc. 1 at 2.
        11
             Id.
        12
             Case No. 18-6158, Rec. Doc. 89.
        13
             Id. at 31.
        14
             Id.
        15
            Id. at 36–37. The January 7, 2019 Order predated the Fifth Circuit’s en banc decision in Latiolais v.
Huntington Ingalls, Inc., overruling prior precedent and holding that Avondale was entitled to remove a negligence
case filed by a former Navy machinist because of his exposure to asbestos while the Navy’s ship was being repaired
at the Avondale shipyard under a federal contract. 951 F.3d 286, 289 (5th Cir. 2020).

                                                        3
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 4 of 21



Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January

17, 2019.16 Trial was scheduled to begin before the state trial court on January 13, 2020.      17   The

amended petition does not purport to assert any strict liability claims against Avondale. 18

       On January 9, 2020, Avondale removed the case to the United States District Court for the

Eastern District of Louisiana for a second time. 19 In the second notice of removal, Avondale once

again alleged that removal is proper because this is an action “for or relating to conduct under color

of federal office commenced in a state court against persons acting under one or more federal

officers within the meaning of 28 U.S.C. § 1442(a)(1).” 20 In the second notice of removal,

Avondale contended that the jury interrogatories, jury charges, and Pre-Trial Order filed by

Plaintiffs in state court directly contradicted Decedent’s prior representation in federal court that

he was not asserting strict liability claims against Avondale. 21 On January 10, 2020, Plaintiffs filed

an “Emergency Motion to Remand” 22 and an “Ex Parte Motion for Expedited Hearing and for

Emergency Ruling.” 23

       On January 28, 2020, the Court denied the motion to remand, finding that this case was

properly removed to this Court under the federal officer removal statute. 24 Specifically, the Court



       16
            Rec. Doc. 1-8.
       17
            Rec. Doc. 1-12.
       18
            Rec. Doc. 1-8.
       19
            Rec. Doc. 1.
       20
            Id. at 2.
       21
            Id. at 4–5.
       22
            Rec. Doc. 4.
       23
            Rec. Doc. 5.
       24
            Rec. Doc. 17.

                                                  4
      Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 5 of 21



found that the notice of removal was timely filed and Plaintiffs’ pretrial filings constituted a proper

basis for the second removal. 25 Additionally, the Court found that Avondale met the three-part test

for federal officer removal, namely, that (1) Avondale is a person within the meaning of the statute,

(2) Avondale acted pursuant to a federal officer’s directions and a causal nexus exists between its

actions under color of federal office and plaintiffs’ claims, and (3) Avondale has a colorable federal

defense to Plaintiffs’ claims under the government contractor immunity defense. 26

         On February 18, 2020, the Hopeman Interests filed the instant “Motion for Partial

Summary Judgment on Plaintiffs’ Intentional Tort, Fraud and Concealment Claims.” 27 Defendants

Foster Wheeler LLC and General Electric Company join this motion. 28 On March 3, 2020,

Plaintiffs filed an opposition to the instant motion. 29

                                              II. Parties= Arguments

A.       The Hopeman Interests’ Argument in Support of the Motion

         In the instant motion, the Hopeman Interests argue that certain categories of damages

should be dismissed because “[d]iscovery has been completed and no evidence has been presented

to support various items of financial and economic damages asserted by Plaintiffs.” 30 The

Hopeman Interests seek complete dismissal of the following categories of damages: (1) loss of


         25
              Id. at 20–22.
         26
            Id. at 23–36. The January 28, 2020 Order also predated the Fifth Circuit’s en banc decision in Latiolais. In
Latiolais, the Fifth Circuit held that “to remove under section 1442(a), a defendant must show (1) it has asserted a
colorable federal defense, (2) it is a “person” within the meaning of the statute, (3) that has acted pursuant to a federal
officer’s directions, and (4) the charged conduct is connected or associated with an act pursuant to a federal officer’s
directions.” 951 F.3d at 296. The Fifth Circuit overruled prior caselaw applying the “causal nexus” requirement to
Section 1442(a) as amended in 2011. Id.
         27
              Rec. Doc. 31.
         28
              Rec. Docs. 83, 101.
         29
              Rec. Doc. 95.
         30
              Rec. Doc. 30-2 at 1.

                                                            5
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 6 of 21



income and expenses related to the injuries and death of Decedent; (2) increased costs of insurance

and/or loss of fringe benefits; (3) pre-death loss of consortium; and (4) income lost by surviving

family members.31

       The Hopeman Interests acknowledge that this motion was originally filed while the case

was pending in state court.32 The Hopeman Interests acknowledge that the state court judge denied

a motion filed by the Avondale Interests, which contained one similar issue––whether income loss

by a surviving family member in a wrongful death suit is recognizable under Louisiana law. 33

However, the Hopeman Brothers note that the state court did not rule on their motion before the

case was removed to federal court.34

       First, the Hopeman Interests contend that Plaintiffs have not set forth any factual or

evidentiary basis for Decedent’s alleged lost income and/or earning capacity. 35 According to the

Hopeman Interests, Plaintiffs’ economic expert, Shael Wolfson, PhD, testified during his

deposition that he did not expect to reach any opinions in this matter as it relates to lost income

and/or loss of earning capacity. 36 Therefore, the Hopeman Interests assert that summary judgment

on these issues should be granted. 37

       Second, the Hopeman Interests assert that Plaintiffs have failed to provide any evidence

that Decedent sustained damages in the form of increased cost of insurance and/or loss of fringe


       31
            Id. at 2.
       32
            Id. at 1–2.
       33
            Id. at 1.
       34
            Id. at 1–2.
       35
            Id. at 4.
       36
            Id.
       37
            Id. at 5.

                                                 6
      Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 7 of 21



benefits.38 Therefore, the Hopeman Interests argue that they are entitled to summary judgment on

these issues.39

        Third, the Hopeman Interests contend that “it is unclear whether Plaintiffs’ claim for loss

of consortium is sought on behalf of Mr. Dempster (as part of the survival action) or his wife and

children (as part of the wrongful death action).” 40 To the extent Plaintiffs intend to seek loss of

consortium damages as a component of the survival action, the Hopeman Interests argue such

damages are not available under Louisiana law “[b]ecause loss of consortium is not an injury to

the person who bore the direct impact of the defendant’s negligence but to another person whose

relationship to the primary victim is diminished as a consequence.”41 Moreover, the Hopeman

Interests allege that pre-death loss of consortium damages are also unavailable as part of Plaintiffs’

wrongful death action because the exposures to asbestos occurred before Louisiana Civil Code

article 2315 was amended in 1982.42 Therefore, to the extent Plaintiffs are seeking pre-death loss

of consortium damages, the Hopeman Interests assert they are entitled to summary judgment on

this issue.43

        Fourth, the Hopeman Interests argue that Louisiana law does not provide for recovery of

income loss by a surviving family member in a wrongful death suit. 44 The Hopeman Interests

contend that Plaintiffs have not set forth any evidence of lost income, and even if such evidence


        38
             Id.
        39
             Id.
        40
             Id.
        41
             Id. at 6 (quoting Ferrell v. Fireman's Fund Ins. Co., 696 So. 2d 569, 574 (La. 1997)).
        42
             Id. (citing Landry v. Avondale Industries, Inc., No. 03-CC-019 (La. 12/03/03); 864 So. 2d 117).
        43
             Id.
        44
             Id. (citing Morgan v. Cenac, 634 So. 2d 60, 64 (La. App. 4 Cir. 1994)).

                                                            7
      Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 8 of 21



had been proffered, the Hopeman Interests contend it would be irrelevant.45

B.         Plaintiffs’ Argument in Opposition to the Motion

           In the opposition memorandum, Plaintiffs first clarify that they are not pursuing recovery

of damages for increased costs of insurance or for loss of fringe benefits against the Hopeman

Interests, Foster Wheeler or General Electric Company.46

           With regard to recovery of lost income and loss of earnings capacity of Decedent, Plaintiffs

assert that the state court denied an identical motion for partial summary judgment filed by the

Hopeman Interests’ co-defendants in state court. 47 Similarly, with regard to recovery of lost

income for the surviving family members, Plaintiffs contend that the state court denied an identical

motion for partial summary judgment filed by the Hopeman Interests’ co-defendants in state

court.48

           Next, Plaintiffs contend that they are entitled to recover damages for Decedent’s loss of

income and expenses related to the injuries and death of Decedent. 49 Plaintiffs assert that Decedent

testified during his perpetuation deposition about the profound impact his lung cancer had on his

abilities, including hindering his ability to hunt, fish, and garden. 50 Even though Decedent was not

employed at the time he developed lung cancer, Plaintiffs contend that he is entitled to an award

for loss, impairment, or diminution of his ability to earn money under Louisiana law.51



           45
                Id. at 8.
           46
                Rec. Doc. 95 at 2.
           47
                Id.
           48
                Id.
           49
                Id. at 3.
           50
                Id. at 3–4.
           51
                Id. at 4–5 (citing Folse v. Fakouri, 371 So. 2d 1120, 1123 (La. 1979); Hobgood v. Aucoin, 574 So. 2d 344
                                                             8
      Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 9 of 21



Furthermore, Plaintiffs assert that loss of earning capacity can be established by Plaintiffs’

testimony alone, and an expert is not required to establish loss of income and earnings capacity. 52

Therefore, Plaintiffs contend that they will present competent evidence at trial regarding

Decedent’s loss of income and loss of earning capacity through the testimony of Decedent himself

and his family members. 53

         Next, Plaintiffs acknowledge that they cannot recover for pre-death loss of consortium

claims pertaining to the surviving plaintiffs because that cause of action was created by the 1982

amendment to Article 2315, and the amendment is not retroactive. 54 However, Plaintiffs assert that

they can recover for the pre-death loss of consortium damages that constitute an element of

Decedent’s own damages, which Plaintiffs assert have always been an element of general damages

under Louisiana law. 55 Therefore, Plaintiffs contend that they should also be allowed to present

evidence of Decedent’s own loss of consortium, which constitutes a part of his own “loss of

enjoyment” or hedonic damages in this case. 56

         Finally, Plaintiffs contend that they can recover damages for their own loss of income and

expenses.57 According to Plaintiffs, if the defendants’ actions caused Decedent to develop lung

cancer, which in turn caused Plaintiffs a loss of income while caring for Decedent, then the




(La. 1990)).
         52
         Id. at 6 (citing Green v. Superior Oil Company, 441 So. 2d 54 (La. App. 3 Cir. 1983); Veazey v. State Farm
Mutual Automobile Insurance, 587 So. 2d 5 (La. App. 3 Cir. 1991).
         53
              Id.
         54
              Id. at 6–7.
         55
              Id.
         56
              Id. at 8.
         57
              Id. at 12.

                                                        9
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 10 of 21



defendants are obliged to compensate Plaintiffs for that loss of income. 58 Plaintiffs assert that loss

of income and loss of earning capacity can be established by Plaintiffs’ testimony alone, and

Plaintiffs will offer testimony at trial regarding how they assumed the role of Decedent’s caretakers

after he developed lung cancer.59 Furthermore, Plaintiffs note that their economic expert, Dr. Shael

Wolfson, actually calculated the cost of the around-the-clock care provided to Decedent. 60

Therefore, Plaintiffs assert that they will present competent evidence regarding their own loss of

income and expenses at trial.61

                                                III. Legal Standard

         Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” 62 When assessing whether a dispute as to any material fact exists, the court

considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.” 63 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.” 64

If the record, as a whole, “could not lead a rational trier of fact to find for the non-moving party,”


         58
              Id. at 13.
         59
              Id. at 14.
         60
              Id. at 19.
         61
           Id. Plaintiffs then point to evidence to support other categories of damages not referenced in the motion
for summary judgment or the memorandum in support of the motion. Id. at 19–25. Accordingly, the Court does not
discuss those categories of damages in this Order and Reasons.
         62
           Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
         63
              Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
         64
              Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.

                                                           10
      Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 11 of 21



then no genuine issue of fact exists, and the moving party is entitled to judgment as a matter of

law.65 The nonmoving party may not rest upon the pleadings, but must identify specific facts in

the record and articulate the precise manner in which that evidence establishes a genuine issue for

trial.66

           The party seeking summary judgment always bears the initial responsibility of informing

the court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact. 67 Thereafter, the nonmoving party

should “identify specific evidence in the record, and articulate” precisely how that evidence

supports his claims. 68 To withstand a motion for summary judgment, the nonmoving party must

show that there is a genuine issue for trial by presenting evidence of specific facts. 69 The

nonmovant’s burden of demonstrating a genuine issue of material fact is not satisfied merely by

creating “some metaphysical doubt as to the material facts,” “by conclusory allegations,” by

“unsubstantiated assertions,” or “by only a scintilla of evidence.” 70 Rather, a factual dispute

precludes a grant of summary judgment only if the evidence presented by the nonmovant is

sufficient to permit a reasonable trier of fact to find for the nonmoving party. 71 Further, a court

“resolve[s] factual controversies in favor of the nonmoving party, but only when there is an actual




           65
                Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
           66
                See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
           67
                Celotex, 477 U.S. at 323.
           68
                Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir.), cert. denied, 513 U.S. 871 (1994).
           69
          Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248–49 (1996)).
           70
                Little, 37 F.3d at 1075.
           71
                Anderson, 477 U.S. at 248.

                                                              11
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 12 of 21



controversy, that is, when both parties have submitted evidence of contradictory facts.” 72 Hearsay

evidence and unsworn documents that cannot be presented in a form that would be admissible in

evidence at trial do not qualify as competent opposing evidence. 73 Ultimately, summary judgment

is appropriate in any case “where critical evidence is so weak or tenuous on an essential fact that

it could not support a judgment in favor of the nonmovant.” 74

                                                     IV. Analysis

        The Hopeman Interests seek complete dismissal of the following categories of damages:

(1) loss of income and expenses related to the injuries and death of Decedent; (2) increased costs

of insurance and/or loss of fringe benefits; (3) pre-death loss of consortium; and (4) income lost

by surviving family members.75 The Court addresses each of these issues in turn. 76

A.      Loss of Income and Expenses Related to the Injuries and Death of Decedent

        First, the Hopeman Interests contend that Plaintiffs have not set forth any factual or

evidentiary basis for Decedent’s alleged lost income and/or earning capacity. 77 According to the

Hopeman Interests, Plaintiffs’ economic expert, Shael Wolfson, PhD, testified during his

deposition that he did not expect to reach any opinions in this matter as it relates to lost income

and/or loss of earning capacity. 78 In opposition, Plaintiffs contend that they are entitled to recover



        72
             Little, 37 F.3d at 1075.
        73
             Fed. R. Civ. P. 56(c)(2); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987).
        74
             Armstrong v. City of Dallas, 997 F.2d 62 (5th Cir. 1993).
        75
             Rec. Doc. 30-2 at 2.
         76
            The motion for summary judgment at issue was filed while the case was pending in state court, but the
state court judge did not rule on the motion before the case was removed to this Court. Accordingly, the Court does
not apply reconsideration standards to the instant motion.
        77
             Rec. Doc. 30-2 at 4.
        78
             Id.

                                                           12
      Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 13 of 21



damages for Decedent’s loss of income and expenses related to the injuries and death of

Decedent.79 Even though Decedent was not employed at the time he developed lung cancer,

Plaintiffs contend that he is entitled to an award for loss, impairment, or diminution of his ability

to earn money under Louisiana law.80 Furthermore, Plaintiffs assert that loss of earning capacity

can be established by Plaintiffs’ testimony alone, and an expert is not required to establish loss of

income and earnings capacity. 81

         Louisiana Civil Code article 2315(A) provides that “[e]very act whatever of man that

causes damage to another obliges him by whose fault it happened to repair it.” Under Louisiana

law there is a distinction between loss of future earnings (wages) and loss of future earning

capacity.82 As the Louisiana Supreme Court has explained:

         Earning capacity in itself is not necessarily determined by actual loss; damages may
         be assessed for the deprivation of what the injured plaintiff could have earned
         despite the fact that he may never have seen fit to take advantage of that capacity
         The theory is that the injury done him has deprived him of a capacity he would have
         been entitled to enjoy even though he never profited from it monetarily. 83

Furthermore, loss of earning capacity can be established by a plaintiff’s testimony alone, and an

expert is not required to establish loss of income and earnings capacity. 84



         79
              Rec. Doc. 95 at 3.
         80
              Id. at 4–5.
         81
              Id. at 6.
         82
           See Folse v. Fakouri, 371 So. 2d 1120, 1123–24 (La. 1979). See also Hobgood v. Aucoin, 574 So. 2d 344
(La. 1990)).
         83
              Id.
         84
           Green v. Superior Oil Company, 441 So. 2d 54, 56 (La. App. 3 Cir. 1983) (citing Bize v. Boyer, 402 So.
2d 110 (La. App. 3 Cir. 1981), affirmed, 408 So. 2d 1309 (La. 1982). See also Finnie v. Vallee, 620 So. 2d 897, 901
(La. App. 4 Cir.), writ denied, 625 So. 2d 1040 (La. 1993) (“While the plaintiff at all time has the burden of persuasion
by the preponderance of the evidence regarding his earning capacity before and after the accident, proof need only be
that which would reasonably establish the claim. Expert testimony of an economist might best prove this type of loss.
However, the plaintiff's own testimony, if credible and truthful, may suffice in proving his claim.”).

                                                          13
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 14 of 21



       Plaintiffs point to Decedent’s perpetuation deposition testimony to show the impact his

lung cancer had on his ability to perform certain tasks.85 This evidence may be considered by the

jury in determining whether Decedent suffered a loss of earning capacity. Accordingly, there are

disputed issues of material fact precluding summary judgment on this issue.

B.     Increased Costs of Insurance or Loss of Fringe Benefits

       The Hopeman Interests assert that Plaintiffs have failed to provide any evidence that

Decedent sustained damages in the form of increased cost of insurance and/or loss of fringe

benefits.86 In the opposition memorandum, Plaintiffs clarify that they are not pursuing recovery of

damages for increased costs of insurance or for loss of fringe benefits against the Hopeman

Interests, Foster Wheeler or General Electric Company.87 Accordingly, the Court grants the motion

for summary judgment to the extent it seeks dismissal of Plaintiffs’ request for recovery of

damages for increased costs of insurance or for loss of fringe benefits.

C.     Pre-Death Loss of Consortium

       To the extent Plaintiffs intend to seek loss of consortium damages as a component of the

survival action, the Hopeman Interests argue such damages are not available under Louisiana law

“[b]ecause loss of consortium is not an injury to the person who bore the direct impact of the

defendant’s negligence but to another person whose relationship to the primary victim is

diminished as a consequence.”88 Moreover, the Hopeman Interests allege that pre-death loss of

consortium damages are also unavailable as part of Plaintiffs’ wrongful death action because the



       85
            Rec. Doc. 95-5 at 4.
       86
            Rec. Doc. 30-2 at 5.
       87
            Rec. Doc. 95 at 2.
       88
            Rec. Doc. 30-2 at 6 (quoting Ferrell v. Fireman's Fund Ins. Co., 696 So. 2d 569, 574 (La. 1997)).

                                                         14
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 15 of 21



exposures to asbestos occurred before Louisiana Civil Code article 2315 was amended in 1982. 89

In response, Plaintiffs acknowledge that they cannot recover for pre-death loss of consortium

claims pertaining to the surviving plaintiffs because that cause of action was created by the 1982

amendment to Article 2315, and the amendment is not retroactive. 90 However, Plaintiffs assert that

they can recover for the pre-death loss of consortium damages that constitute an element of

Decedent’s own damages, which Plaintiffs assert have always been an element of general damages

under Louisiana law. 91

         Louisiana Civil Code article 2315 provides in pertinent part:

         A. Every act whatever of man that causes damage to another obliges him by
         whose fault it happened to repair it.

         B. Damages may include loss of consortium, service, and society, and shall be
         recoverable by the same respective categories of persons who would have had a
         cause of action for wrongful death of an injured person. . . .

Plaintiffs do not dispute that they cannot recover for pre-death loss of consortium claims pertaining

to the surviving plaintiffs because that cause of action was created by the 1982 amendment to

Article 2315, and the amendment is not retroactive.92 Therefore, summary judgment is granted on

this issue.

         Plaintiffs contend that they should be able to recover for Decedent’s pre-death loss of

consortium as part of their survival action. In McGee v. A C And S, Inc., the Louisiana Supreme




         89
              Id.
         90
              Rec. Doc. 95 at 6–7.
         91
              Id.
         92
            See Landry v. Avondale Industries, Inc., No. 03-019 (La. 12/03/03); 864 So. 2d 117, 124. (“[B]ecause the
amendment to La. C.C. art. 2315 created a cause of action for loss of consortium, the application of that article to the
facts of this case would be an impermissible retroactive application of the law because it would go back to the past to
evaluate the conditions of the legality of the defendants’ conduct, which occurred before the 1982 amendment.”).

                                                          15
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 16 of 21



Court explained the distinction between damages for loss of enjoyment of life and loss of

consortium.93 As the Louisiana Supreme Court explained, a tort victim may “be compensated for

the damage sustained as a result of the delict, including those for loss of enjoyment of life, if

proven.”94 “Loss of enjoyment of life, sometimes known as hedonic damages, refers to the

detrimental alterations of a person’s life or lifestyle or a person’s inability to participate in the

activities or pleasures of life that were formerly enjoyed.”95 Damages for loss of enjoyment of life

are considered “general damages because it involves the quality of a person’s life, which is

inherently speculative and cannot be measured definitively in terms of money.”96

         However, the Louisiana Supreme Court clarified that “although a separate award for loss

of enjoyment of life may be recoverable by the primary tort victim for the loss of enjoyment of life

sustained during the victim’s lifetime, it is not recoverable by the primary tort victim’s family

members who are eligible to recover for loss of consortium, service and society” under Louisiana

Civil Code article 2315(B).97 “Loss of consortium is a harm to relational interest which occurs

when the other party to the relationship suffers physical harm (invasion of an interest or

personality).”98 “A family member’s detrimental alteration in lifestyle, i.e. loss of enjoyment of

life, results from the diminished relationship with the primary tort victim and therefore is already




         93
              McGee v. A C And S, Inc., 05-1035 (La. 7/10/06); 933 So. 2d 770.
         94
              Id. at 774.
         95
              Id. at 773 (citing Day v. Ouachita Parish Sch. Bd., 35,831, p. 8 (La. App. 2 Cir. 8/8/02); 823 So. 2d 1039,
1044).
         96
              Id. at 774.
         97
              Id. at 779.
         98
              Id. (citing Ferrell v. Fireman’s Fund Ins. Co., 96-3028, p. 8 (La.7/1/97); 696 So. 2d 569, 574).

                                                            16
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 17 of 21



compensated with an award for loss of consortium.”99 “Allowing family members to recover for

both their loss of consortium and their loss of enjoyment of life would be duplicative and would

not be authorized” by Article 2315(B). 100

        Conversely, a primary tort victim cannot recover damages for loss of consortium because

the primary tort victim is entitled to recover damages for loss of enjoyment of life. 101 In Brock v.

Singleton, the Louisiana Fifth Circuit Court of Appeal considered this issue. 102 There, the jury

awarded damages to the primary tort victim for loss of consortium and loss of enjoyment of life. 103

The primary tort victim argued that “he proved interference with the sexual, social, and services

aspect of his relationship with his spouse, and that such damages, although usually awarded as an

undesignated part of general damages, were simply noted separately in this case.”104 Although a

jury may award damages for such impacts on the primary tort victim as general damages, the

Louisiana Fifth Circuit found that it was error to list loss of consortium as a separate item of

damages for the primary tort victim, and reversed that portion of the judgment. 105

        At trial, Plaintiffs may present evidence of the impact Decedent’s lung cancer had on his

life, including any detrimental alterations of Decedent’s life or lifestyle or Decedent’s inability to

participate in the activities or pleasures of life that were formerly enjoyed. However, any such




        99
             Id.
        100
              Id.
        101
            See Brock v. Singleton, 10-550 (La. App. 5 Cir. 3/29/11); 65 So. 3d 649, writ denied, 2011-1216 (La.
9/23/11); 69 So. 3d 1160.
        102
              Id.
        103
              Id. at 656.
        104
              Id. at 657.
        105
              Id.

                                                      17
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 18 of 21



damages that Decedent incurred are recoverable as general damages or damages for loss of

enjoyment of life, not damages for loss of consortium. Accordingly, because there are no material

facts in dispute, the Hopeman Interests are entitled to judgment as a matter of law dismissing

Plaintiffs’ request for recovery of pre-death loss of consortium damages.

D.     Loss of Income by Surviving Family Members

       Finally, the Hopeman Interests argue that Louisiana law does not provide for recovery of

income loss by a surviving family member in a wrongful death suit. 106 The Hopeman Interests

contend that Plaintiffs have not set forth any evidence of lost income, and even if such evidence

had been proffered, the Hopeman Interests contend it would be irrelevant. 107 In response, Plaintiffs

contend that they can recover damages for their own loss of income and expenses. 108 According

to Plaintiffs, if the defendants’ actions caused Decedent to develop lung cancer, which in turn

caused Plaintiffs a loss of income while caring for Decedent, then the defendants are obliged to

compensate Plaintiffs for that loss of income. 109

       The Hopeman Interests cite Morgan v. Cenac to support their argument.110 In Morgan v.

Cenac, the plaintiffs argued that “when one spouse becomes incapacitated and the other spouse

terminates his employment to care for the injured spouse, the tortfeasor is liable for the lost wages

caused by this employment termination.”111 The plaintiffs asserted that this lost income was




       106
             Rec. Doc. 30-2 at 7.
       107
             Id. at 8.
       108
             Rec. Doc. 95 at 12.
       109
             Id. at 13.
       110
             634 So. 2d 60 (La. App. 4 Cir. 1994).
       111
             Id. at 62.

                                                     18
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 19 of 21



recognizable as a portion of a loss of consortium claim or, alternatively, as general damages. 112

The Louisiana Fourth Circuit Court of Appeal held that the primary tort victim was entitled to

recover the cost of care and other services that were required as a result of her injuries, and the

spouse of the primary tort victim was entitled to recover for the loss of his wife’s services and

support to the community. 113 However, the appellate court determined that the plaintiffs could not

recover for a loss of the spouse’s earning capacity or early retirement.114

       In Keeth v. State Through Department of Public Safety & Transportation, the Louisiana

Second Circuit Court of Appeal held that “[o]ne may recover loss of earnings for attending to an

injured spouse.”115 The appellate court found that the plaintiff clearly proved through the testimony

of the spouse’s supervisor that she took five sick days and a four-month leave of absence in order

to care for her seriously injured husband. 116 Accordingly, the appellate court concluded that the

trial court erred in awarding $3,200.00 for the spouse’s loss of wages, when she showed a loss of

$4,692.25.117

       Here, Plaintiffs plan to offer testimony at trial regarding their assumption of the role of

Decedent’s caretakers after he developed lung cancer.118 Furthermore, Plaintiffs assert that their

economic expert, Dr. Shael Wolfson, calculated the cost of the around-the-clock care provided to




       112
             Id.
       113
             Id. at 63.
       114
             618 So. 2d 1154, 1163 (La. App. 2 Cir. 1993) (internal citations omitted).
       115
             Id.
       116
             Id.
       117
             Id.
       118
             Rec. Doc. 95 at 14.

                                                         19
     Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 20 of 21



Decedent.119 Plaintiffs plan to present this evidence to show their own loss of income and expenses

at trial.120 As part of this case, Plaintiffs bring a survival action, wherein they seek to recover

damages incurred by Decedent before his death. Under Louisiana law, a survival action “comes

into existence simultaneously with the existence of the tort and is transmitted to beneficiaries upon

the victim’s death and permits recovery only for the damages suffered by the victim from the time

of injury to the moment of death.” 121 “It is in the nature of a succession right.” 122 Plaintiffs may

recover any damages suffered by Decedent, including the cost of around-the-clock care provided

to Decedent if that care was attributable to Decedent’s injuries. This case is distinguishable from

Morgan because Plaintiffs are not seeking to recover loss of future earning capacity of the

surviving plaintiffs or damages incurred as a result of an early retirement of any surviving plaintiff.

As in Keeth, Plaintiffs here are seeking to recover loss of earnings while attending to the care of

Decedent. Accordingly, the Court finds that the Hopeman Interests are not entitled to summary

judgment on this issue.

                                                 V. Conclusion

        For the reasons discussed above, the Court grants the motion for summary judgment to the

extent it seeks dismissal of Plaintiffs’ request for recovery of damages for increased costs of

insurance, damages for loss of fringe benefits, and damages for pre-death loss of consortium. The

motion is denied in all other respects.



        119
              Id. at 19.
        120
            Id. Plaintiffs then point to evidence to support other categories of damages not referenced in the motion
for summary judgment or the memorandum in support of the motion. Id. at 19–25. Accordingly, the Court does not
discuss those categories of damages in this Order and Reasons.
        121
           McGee v. A C And S, Inc., No. 05-1035 (La. 7/10/06); 933 So. 2d 770, 780 (quoting Taylor v. Giddens,
618 So.2d 834, 840 (La. 1993)).
        122
              Id.

                                                        20
    Case 2:20-cv-00095-NJB-JVM Document 236 Filed 06/26/20 Page 21 of 21



       Accordingly,

       IT IS HEREBY ORDERED that “Motion for Partial Summary Judgment on Unsupported

Claims for Financial and Economic Damages” 123 is GRANTED IN PART and DENIED IN

PART. The motion is GRANTED to the extent it seeks dismissal of Plaintiffs’ request for

recovery of damages for increased costs of insurance, damages for loss of fringe benefits, and

damages for pre-death loss of consortium. The motion is DENIED in all other respects.

       NEW ORLEANS, LOUISIANA, this 26th              day of June, 2020.



                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       123
             Rec. Doc. 30.

                                              21
